Dissenting Opinion by
Senior Judge Kalish:
I respectfully dissent.
Condemnee’s property wias condemned pursuant to an Act of the legislature restricting the maintenance of junkyards along highways and authorizing the Secretary of the Department of Transportation (DOT) to eliminate such junkyards by condemnation and .remove such property thereon to carry out the provisions of the Act. Act of July 28, 1966, Special Sess., P.L. 91, as amended, 36 P.S. §2719.1.
*360The condemnor, pursuant to its declaration of talcing, condemned the real estate and removed 1,064 junked oars, various parts and tire casing’s.
The B'oard of Viewers made an award of $170,000 for the real estate, plus delay damage, for a total of $174,202.66; $250 for attorney’s fees; $250 for appraisal fees; $12,500 for tires; $33,750 for 450 cars.
D.OT appealed only the awiard for damages to the reial estate. The condemnee took no appeal.
The trial court held that despite apportionment, the award was a single award and that an .appeal created a de novo trial and thja,t either party may offer testimony concerning the appropriateness of all items of damage awarded by .the viewers.
.Since 'the only issue before the trial court was the value of the land, the Commonwealth contends that evidence of other damages would be irrelevant.
.The .condemnee contends that once an appeal is taken 'there is a de novo proceeding for all purposes and that any portion of the award may be challenged.
Section 515 of the Eminent Domain Code (Code), Act of June 22, 1964, Special Sess., P.L. 84, as amended, 26 P.S. §1-515, provides that all awards of damages as to which no appeal is taken shall become final and .shall constitute a final judgment. Awards ■may be apportioned. Section 511 of the Code, 26 P.S. §1-511.
The so-called unit rule has no .application and is irrelevant to the issue involved here. The rule has nothing at all to do with items of damage not connected with the fair market value of the real estate. As to that element of damage, this was a final order. •
Section 705 of the Code, 26 P.S. §1-705, permits a qualified real estate expert to state all facts and data which he considered .in arriving at his opinion of the fair market value of .the reial estate ias just compensation. In so doing, the so-called unit rule permits the *361expert to enumerate the elements he considered, mot as distinct or independent elements of damage, but simply as an element bearing on fair market value of the real estate. Thus, in Scavo v. Department of Highways, 439 Pa. 233, 266 A.2d 759 (1970), the Pennsylvania Supreme Court said it was error to allow in evidence the cost fox excavating and blasting .and the cost of the original investment as separate items in determining the fair market value of .the real estate.
"While the Code does state that iany or all facts and data which the expert considered in arriving at his fair market value opinion are admissible, such facts and data must be judicially relevant and competent. See Zamsky v. Pittsburgh Public Parking Authority, 378 Pa. 38, 105 A.2d 335 (1954).
In conclusion, the unit rule is not applicable tio this case. The only issue on -appeal to the trial court was the value of the neial estate. The other awards are irrelevant on that issne. The .awards are final as to those items.